Citation Nr: 1420149	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a diaphragm hernia.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right foot disability.  

9.   Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a right wrist disability.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for a chronic disability manifested by foot burning to include as due to an undiagnosed illness.

15.  Entitlement to service connection for a chronic disability manifested by muscle pain to include as due to an undiagnosed illness.

16.  Entitlement to service connection for a chronic disability manifested by joint pain to include as due to an undiagnosed illness.

17.  Entitlement to service connection for a chronic disability manifested by fatigue to include as due to an undiagnosed illness.

18.  Entitlement to service connection for a chronic disability manifested by dizzy spells to include as due to an undiagnosed illness and due to sinusitis.

19.  Entitlement to service connection for a chronic disability manifested by an eye disorder to include as due to an undiagnosed illness.

20.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

21.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978 and from November 1990 to June 1991.  The Veteran also had almost 13 years of intervening as well as almost 7 years of subsequent service in a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) from August 1991, May 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Veteran notified VA that he no longer wanted a hearing in connection with his appeal.  Therefore, the Board considers his earlier request for a video hearing withdrawn and adjudication of the appeal may go forward without scheduling this hearing.

The Board has recharacterized the claims of service connection for a diaphragm hernia, low back disability, and bilateral knee disabilities as claims to reopen because these claims were the subject of prior final rating decisions.  

As to the claim of service connection for a right foot disorder, the Board has recharacterized this as an original claim because the Veteran filed a February 1992 notice of disagreement to the August 1991 rating decision and after the issuance of the March 2010 statement of the case he timely perfected the appeal with the April 2010 VA Form 9.  

As to the claim of service connection for a right wrist disability, this issue comes to the Board from a February 1992 notice of disagreement to the August 1991 rating decision.

The Board has recharacterized the claims of service connection for foot burning, muscle pain, joint pain, fatigue, and dizzy spells to reflect the fact that the Veteran's served during the first Gulf War and has implied that these disabilities are the result of undiagnosed illnesses as a result of this service. 

Following the issuance of the May 2011 supplemental statement of the case, additional pertinent VA treatment records were added to the Virtual VA claims file.  Nonetheless, the Board finds that VA adjudication of the current appeal may go forward without agency of original jurisdiction first reviewing this evidence because in February 2014 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2013).  

The claims of service connection for a right wrist disability, headaches, a sleep disorder, and sinusitis and as well as the claims of service connection for chronic disabilities manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and an eye disorder to include as due to an undiagnosed illness and the claims for higher ratings for a right shoulder disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 1994 rating decision denied the Veteran's claims of service connection for a left knee disorder, a right knee disorder, and a low back disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A July 2002 rating decision denied the Veteran's claim of service connection for a diaphragm hernia and his application to reopen his claim of service connection for a low back disability; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  As to the left knee disorder, evidence received since the time of the final May 1994 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

4.  As to the right knee disorder, evidence received since the time of the final May 1994 rating decision is cumulative of that at the time of the prior final denial of the claim.

5.  As to the diaphragm hernia, evidence received since the time of the final July 2002 rating decision is cumulative of that at the time of the prior final denial of the claim.

6.  As to the low back disability, evidence received since the time of the final July 2002 rating decision is cumulative of that at the time of the prior final denial of the claim.

7.  The most probative evidence of record shows that the Veteran has not had a right elbow disability at any time during the pendency of the appeal.

8.  The most probative evidence of record shows that the Veteran has not had a left elbow disability at any time during the pendency of the appeal.

9.  The most probative evidence of record shows that a left knee disorder was not caused by military service and left knee arthritis did not manifest itself to a compensable degree within one year of either of the Veteran's periods of service.

10.  The most probative evidence of record shows that a right foot disability was not caused by military service and right foot arthritis did not manifest itself to a compensable degree within one year of either of the Veteran's periods of service.

11.  The most probative evidence of record shows that a left shoulder disability was not caused by military service and left shoulder arthritis did not manifest itself to a compensable degree within one year of either of the Veteran's periods of service.


CONCLUSIONS OF LAW

1.  The May 1994 and July 2002 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As to the left knee disorder, evidence submitted to reopen the claim is new and material and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  As to the right knee disorder, new and material evidence has not been submitted sufficient to reopen the claim.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  As to the diaphragm hernia, new and material evidence has not been submitted sufficient to reopen the claim.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  As to the low back disability, new and material evidence has not been submitted sufficient to reopen the claim.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  A right elbow disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).

7.  A left elbow disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).

8.  A left knee disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).

9.  A right foot disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

10.  A left shoulder disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

As to the application to reopen the claim for a left knee disorder, given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.

As to the applications to reopen the claims of service connection for a right knee disorder, a diaphragm hernia, and a low back disability as well as the claims of service connection for a left knee disorder, a right foot disability, bilateral elbow disabilities, and a left shoulder disability, letters dated in February 2009, March 2009, April 2010, and September 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and as to the claims to reopen notice of the reason for the prior denial of the claims as required by the Court in Kent.  Moreover, if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Thus, VA's duty to notify has been met for these claims.

VA has also secured all available pertinent evidence and conducted all appropriate development for these claims.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including his service treatment records, reserve component records, and his post-service records from the Columbia, Charleston, and Florence VA Medical Centers (VAMCs).

Next, the Board finds that VA's statutory duty to assist a claimant in the development of the previously finally denied claims of service connection for a right knee disorder, diaphragm hernia, and low back disability by providing him with a VA examination does not attach until the claims have been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore VA examinations with medical opinions were not required with respect to these claims.  

As to the claims of service connection for a left knee disorder and a right foot disability, the Veteran was provided a VA examination in January 2010.  Moreover, the Board finds the examination is adequate to adjudicate the claims because after a review of the record on appeal and a comprehensive examination of the claimant the examiner provided opinions as to the origins of the Veteran's disabilities which opinions were based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the claims of service connection for bilateral elbow disabilities and a left shoulder disability, the Veteran was not provided a VA examination.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required for these three claims because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for years after his second period of active duty if ever, the Board finds the lay statements from the Veteran and others regarding continuity of symptomatology conclusory generalized statements for reasons that will be explained below, and the Board finds the nexus statements not competent for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's record including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims to Reopen

The Veteran and his representative contend, in substance, that the Veteran's diaphragm hernia, low back disability, and bilateral knee disabilities were caused by his military service. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a May 1994 rating decision earlier denied the Veteran's claims of service connection for a left knee disorder, a right knee disorder, and a low back disability.  Moreover, the record shows that in the first post-decision year the Veteran did not file with VA statements and/or medical evidence that could act as new and material evidence as to any of these disabilities.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the May 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Similarly, the record shows that a July 2002 rating decision earlier denied service connection for a diaphragm hernia and denied the Veteran's application to reopen his claim of service connection for a low back disability.  Moreover, while the record shows that in the first post-decision year the Veteran filed with VA statements and medical evidence the Board does not find this evidence to be new and material evidence as to either of these disabilities because they just show a continued history of a diaphragm hernia and continued post-service complaints and treatment for a low back disability-facts that were in evidence at the time of the July 2002 decision.  38 C.F.R. § 3.156(b).  Additionally, while the Veteran submitted a notice of disagreement (NOD) in June 2003, he specifically limited the NOD to an unrelated February 2003 rating decision.  Accordingly, the Board finds that the July 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

A.  The Left Knee Disorder

As to the left knee disorder, the May 1994 rating decision denied the claim because, among other things, the record at that time did not contain a diagnosis of a chronic disability.  However, since the May 1994 rating decision the Veteran's medical records show his being diagnosed with tendonitis and bursitis.  See, e.g., VA treatment records dated in July 1993; VA examination dated in January 2010.  Therefore, the Board finds the medical records which diagnosed left knee disabilities are both new and material evidence as defined by regulation.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  Thus, the Board concludes that the claim of service connection for a left knee disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying reopened claim will be further addressed in the remand section below.

B.  The Right Knee Disorder, Diaphragm Hernia & Low Back Disability

As to the application to reopen the claim of service connection for a right knee disorder, the May 1994 rating decision denied the claim because the in-service and post-service medical evidence was negative for complaints, diagnoses, or treatment for the claimed disorder.

As to the application to reopen the claim of service connection for a diaphragm hernia, the July 2002 rating decision denied the claim because, while the Veteran had a diagnosis of a current disability, service treatment records were negative for complaints, diagnoses, or treatment for the disability and there was no medical evidence linking the current disability to his military service.

As to the application to reopen the claim of service connection for a low back disability, the July 2002 rating decision denied the claim because, while the Veteran had a diagnosis of a current disability (i.e., degenerative joint disease) and service treatment records showed complaints of back pain, there was no medical evidence linking the current disability to his military service.

Since these final decisions, VA has received addition medical records and written statements in support of the claim from the claimant and his representative.  

As to the medical evidence, it contains complaints regarding right knee pain, notes that his medical history includes a diaphragm hernia, and shows the Veteran's continued post-service complaints and/or treatment for a low back disability.  

However, the records do not show a diagnosis of a right knee disorder; document an in-service injury, complaints, and/or treatment for symptoms of, or an in-service diagnosis of a diaphragm hernia or a low back disability; or show the Veteran being diagnosed with arthritis of the right knee or low back within the first service year following his separation from either of his periods of active duty.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate any of the claims even when considering the low threshold in set forth in Shade.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claims that the Veteran has a right knee disorder, diaphragm hernia, and a low back disability that is due to his service.  These claims were, in substance, before VA when it last denied the claims.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative, are not competent to offer an opinion regarding such complex medical questions as to whether any observable symptomatology while on active duty were the symptoms of a chronic disability that should have been diagnosed at that time; that any currently diagnosed disability was due to his military service; and/or arthritis of the right knee or low back manifested itself to a compensable degree in the first year following either of the Veteran's periods of active duty service.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the appellant has a right knee disorder, a diaphragm hernia, and a low back disability due to his military service is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, these claims must be denied.

In this regard, the Board notes that because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Service Connection Claims

The Veteran and his representative contend, in substance, that the Veteran's bilateral elbow disabilities, left knee disorder, right foot disability, and left shoulder disability were caused by his military service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. §§ 3.6(a), (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 at 1313; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A.  The Bilateral Elbow Disabilities

Given the above criteria, the Board will first look to see if the record contains evidence of a disability of either elbow at any time during the pendency of his appeal.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.

In this regard, the Board finds that the Veteran is competent and credible to report on having observable problems (i.e., pain) with his elbows while on active duty and since that time even when not documented in his in-service and post-service treatment records.  See Davidson, 581 F.3d at 1313.

The service treatment records, including the March 1978 and April 1999 separation examinations, are negative for complaints, diagnoses, or treatment for elbow injuries and/or disabilities.  In fact, the Veteran did not report a history of elbow problems at the time of these examinations and the examiner did not diagnose elbow disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Post service, the record documents the Veteran's periodic complaints of elbow pain.  See, e.g., VA treatment records dated in March 2003, April 2003, August 2003, and December 2003.  However, the Court has held that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted and none of the post-service records provide the Veteran with this required diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms, such as pain and limitation of motion because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of chronic elbow disabilities because such an opinion requires medical expertise which they do not have.  See Davidson, 581 F.3d at 1313.

The Board also finds that facts in the current appeal can be distinguished from those in McClain because the current appeal does not show a medical history in which the Veteran's disabilities resolved during the pendency of the appeal but instead one in which the appellant was never given a competent and credible diagnosis of the disabilities during the pendency of the appeal.  

Therefore, the Board finds the most probative evidence of record shows that the Veteran neither had a chronic right or left elbow disability at any time during the pendency of the appeal.  Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for right and left elbow disabilities must be denied.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.  To the extent the Veteran's complaints are the result of an undiagnosed illness manifested by joint pain, they are encompassed by the claim further discussed in the remand section.

B.  The Left Knee, Right Foot, & Left Shoulder

As to a current disability, the post-service record shows the Veteran being diagnosed with a left knee disorder (i.e., tendonitis and bursitis), a right foot disability (i.e., degenerative joint disease of the great toe), and a left shoulder disability (i.e., an impingement and rotator cuff syndrome).  

As to in-service incurrence under 38 C.F.R. § 3.303(a) to include as due to an injury that occurred during a period of reserve component service, the Veteran's service treatment records show his complaints and treatment left knee pain diagnosed as chondromalacia in March 1975 and his subsequent complaints and treatment for left knee pain in November 1990.  Service treatment records also show his complaints and treatment for right foot pain in December 1990 and left shoulder pain in November 1990.  Furthermore, the Board finds the Veteran is both competent to report on what he can see and feel while in military service, including reporting on observable symptoms of a left knee disorder, right foot disability, and a left shoulder disability even when not thereafter documented in the record.

As to the lay claims by the Veteran, the Board finds that diagnosing a chronic left knee disorder, right foot disability, and a left shoulder disability requires special medical training in this case that the claimant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, 581 F.3d at 1313.  Therefore, since a layperson is not capable of opining on matters requiring complex medical knowledge, the Board finds that his lay claims regarding his having these disabilities while on active duty is not competent evidence.

As to the service treatment records that showed right foot pain and left shoulder pain, the Board notes that pain alone without an underlying disease process is not a disability and on none of these occasions was the Veteran diagnosed with a chronic disability manifested by the reported pain.  See Sanchez-Benitez, 13 Vet. App. at 282.  Also as to the right foot and left shoulder pain, the subsequent April 1991 examination is negative for a history or a diagnosis of a chronic disability.  In fact, his examination of his lower extremities was normal and no diagnosis was given as to the left shoulder.  This medical report is not contradicted by any other medical evidence of record.

As to the March 1975 service treatment record that diagnosed left knee chondromalacia, the Board notes that none of the Veteran's subsequent active duty, and reserve component treatment records generated over the next 15 years, thereafter diagnosed chondromalacia or, for that matter, documented any adverse left knee pathology except for the one instance of pain in November 1990.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  In fact, the Board notes that while the Veteran was thereafter provided service examinations in September 1976, upon separation from his first period in March 1978, and again in April 1991 at his separation from his second period of active duty in June 1991, there were no complaints of a history of a left knee disorder nor a diagnosis of a left knee disorder at either of these examinations where it would have likely been noted.  In fact, his examination of his lower extremities was normal.  These medical opinions are not contradicted by any other medical evidence of record. 

Given this history, the Board finds that the most probative evidence of record shows that the Veteran was not found to have a chronic left knee disorder, right foot disability, or left shoulder disability while on active duty but finds, as the in-service examiners would have noted such a finding in this case.  Accordingly, the Board finds that entitlement to service connection for a left knee disorder, a right foot disability, and a left shoulder disability based on in-service incurrence is denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), treatment records generated in the first post-service year following each of the Veteran's periods of active duty are negative for a diagnosis of arthritis of the left knee disorder, right foot disability, or the left shoulder.  Additionally, evidence does not suggest that the arthritis shown many years later manifested during that time period.  Accordingly, the Board finds that entitlement to service connection for a left knee disorder, a right foot disability, and a left shoulder disability must be denied on a presumptive basis for chronic disease.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1991 and the first diagnosis of a left knee disorder in 1993 (tendonitis) and 2010 (bursitis), a right foot disability in 2001 (degenerative joint disease of the great toe), and a left shoulder disability in 2007 (impingement and rotator cuff syndrome) to be compelling evidence against finding continuity.  Put another way, the gap between the Veteran's discharge from his second period of active duty and the first diagnosis of any of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of a left knee disorder, a right foot disability, and a left shoulder disability post-service.  However, upon review of the claims file, the Board finds that any claim by the Veteran regarding his having a left knee disorder, a right foot disability, and a left shoulder disability since his second period of active duty are not credible.  Such claims are contrary to what is expressly found in the service medical records including the April 1991 separation examination which was negative for a history or a diagnosis of the claimed disorders.  Likewise, the Board finds that the claims by the Veteran are contrary to what is found in the post-service medical records.  

In these circumstances, the Board gives more credence and weight to the normal service examination and the negative post-service treatment records than the Veteran's lay claims.  Therefore, because the most probative evidence of record does not show the Veteran being diagnosed with the claimed disorders until after his separation from his second period of active duty, the Board finds that entitlement to service connection for a left knee disorder, a right foot disability, and a left shoulder disability based on post-service continuity of symptomatology must be denied to the extent the claims are for arthritis.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.

The Board will next address service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d).  In this regard, the Board notes that the record is negative for a probative medical opinion finding a relationship between the Veteran's current left knee disorder, right foot disability, and left shoulder disability and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the January 2010 VA examiner specifically opined his left knee disorder and right foot disability were not.  As to the left knee disorder, the January 2010 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that it is unlikely that the Veteran's treatment for left knee pain in-service is related to his current bursitis because there is no evidence of longstanding degenerative changes which would be consistent with prolonged physical activity.  In this regard, the examiner also noted that the Veteran's current effusion and inflammation is acute in nature and it is very unlikely that it existed since service.  As to the right foot disability, the January 2010 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that it is less likely than not that his current right foot disability is related to his active duty service because the current examination, along with a September 2009 x-ray, is negative for objective evidence of a current disability despite his subjective complaints.  These medical opinions are not contradicted by any other medical opinion evidence of record and are persuasive in that they find support in the record.

As to the lay assertions that the claimant and others that his left knee disorder and right foot disability were caused by service, the Board finds the VA examiner's medical opinion more probative than any lay account in light of the examiner's review of the claims folder, medical knowledge and training, and in light of the explanation offered in support of the opinion.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, as to the claims of service connection for a left knee disorder, a right foot disability, and a left shoulder disability and the lay claims, the Board finds that diagnosing these chronic disabilities requires special medical training in this case and that lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  Thus, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  See Jandreau, 492 F.3d at 1372.

Based on the discussion above, the Board finds that the most probative evidence of record shows that there is no causal association or link between the Veteran's post-service a left knee disorder, right foot disability, and left shoulder disability and an established injury or event of service.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).  Therefore, the Board finds that service connection for a left knee disorder, a right foot disability, and a left shoulder disability is not warranted based on the initial documentation of the disabilities after service.  Id.
 
Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a left knee disorder, a right foot disability, and a left shoulder disability.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, as the preponderance of the evidence of record is against the claims; the doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.

The application to reopen a claim of entitlement to service connection for a right knee disorder is denied.

The application to reopen a claim of entitlement to service connection for a diaphragm hernia is denied.

The application to reopen a claim of entitlement to service connection for a low back disability is denied.

Service connection for a right elbow disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a left knee disorder is denied.

Service connection for a right foot disability is denied.  

Service connection for a left shoulder disorder is denied.  


REMAND

The Board finds it necessary to remand the remaining claims on appeal for additional development.

As to the claims of service connection for a sleep disorder and sinusitis, the Veteran was provided with VA examinations in January 2010 and May 2010, and addendums were obtained in March 2010 and August 2010.  However, the Board does not find the VA examinations and addendums wholly sufficient to adjudicate these claims because in the March 2010 addendum the examiner did not provide any explanation as to why the diagnosed sleep disorder (i.e., obstructive sleep apnea) and chronic sinusitis were not related to his military service and in the August 2002 addendum the examiner opined that it would be strictly conjecture to offer an opinion as to the relationship between the Veteran's current sinus disease and his military service without any supporting rational.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if the examiner is unable to offer a requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  Therefore, the Board finds that a remand is required to obtain needed medical opinions regarding the origins of these disabilities.  See 38 U.S.C.A. § 5103A(d); Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claim of service connection for a right wrist disability, as noted above this issue comes to the Board from a February 1992 notice of disagreement to the August 1991 rating decision.  However, the record does not show that the RO ever issued a statement of the case as to this claim.  Therefore, the Board finds that a remand for a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claims of service connection for chronic disabilities manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and an eye disorder to include as due to an undiagnosed illness, the Veteran is competent to report on having these problems in and since service because they come to him via his own senses.  Moreover, the record confirms that his military service included active duty service in the Persian Gulf during the first Gulf War.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).

Additionally, service treatment records document the Veteran's complaints and treatment for muscle and joint pain (see, e.g., treatment records dated in January 1975, December 1976, January 1991, April 1991, and May 1991; examination dated in April 1991), dizzy spells (see, e.g., treatment records dated in February 1976 and September 1976), and a history of eye problems (see, e.g., the April 1991 examination).

Furthermore, the post-service record documents the Veteran's complaints and/or treatment for foot burning (see, e.g., VA treatment records dated in April 2001, April 2003, June 2002, July 2011, and May 2012), muscle pain (see, e.g., VA treatment records dated in July 2011), joint pain (see, e.g., VA treatment records dated in April 2000, August 2000, April 2001, August 2001, and June 2012), fatigue (see, e.g., VA treatment records dated in December 1997, January 2010, July 2010, and December 2010), dizzy spells (see, e.g., VA treatment records dated in February 2003), and an eye disorder (see, e.g., VA treatment records dated in August 2000, September 2002, January 2005, June 2008, April 2010, September 2011, June 2012, and October 2012).  Moreover, while the Veteran was provided a VA examination in January 2010 as to his claims of service connection for foot burning and fatigue, the Board does not find this examination wholly sufficient because the examiner did not provide needed medical opinions as to the undiagnosed illness part of his claims.  Therefore, the Board finds that a remand is required to provide the Veteran with a VA examination to obtain needed medical opinions as to the diagnoses and origins of these disabilities.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 84-86.

Also as to the claim of service connection for a chronic disability manifested by dizzy spells, the Veteran also alleges that it is due to his sinusitis.  Therefore, the Board finds that an opinion is also needed as to the relationship, if any, between his sinusitis and any chronic disability manifested by dizziness.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); McLendon, 20 Vet. App. at 84-86.

As to the claim of service connection for headaches, at an April 1992 VA examination the Veteran was diagnosed with tension headaches and the examiner opined that it was due to his cervical spine disability.  However, the Veteran would not be service connected for a cervical spine disability until September 2008.  Moreover, the Board does not find the opinion wholly sufficient to adjudicate the claim at this time because the examiner did not provide any basis for his opinion.  See Bloom, 13 Vet. App. at 187.  Nonetheless, given the above history, the Board finds that a remand is required to obtain another medical opinion as to the relationship between the Veteran's now service-connected cervical spine disability and his tension headaches.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2013); Allen, 7 Vet. App. at 439; McLendon, 20 Vet. App. at 84-86.

As to the claims for higher ratings for a right shoulder disability and a cervical spine disability, the record shows that the Veteran was afforded a VA examination in connection with his claims of service connection for these disabilities in January 2010.  However, the record does not show that he was thereafter provided with a VA examination in connection with his claims for higher evaluations.  Therefore, the Board finds that a remand for a VA examination is required to schedule a VA examination to assess the current severity of the disabilities.  See 38 U.S.C.A. § 5103A(d). 

As to all the remanded issues, the record shows that the Veteran may receive ongoing treatment at the Columbia and Florence VAMCs.  Therefore, while these issues are in remand status, updated records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions: 

1.  Associate with the claims file, the Veteran's post-January 2013 treatment records from the Columbia and Florence VAMCs.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  Issue the Veteran a statement of the case with respect to the claim of service connection for a right wrist disability.  Only if the Veteran thereafter files a timely substantive appeal should this issue be returned for review by the Board.

3.  Provide the Veteran with updated VCAA notice in accordance with Dingess, which includes notice of the laws and regulations governing secondary service connection claims under 38 C.F.R. § 3.310 and undiagnosed illness claims under 38 U.S.C.A. §1117 and 38 C.F.R. §3.317.

4.  After undertaking the above development to the extent possible, obtain opinions as to the etiology of the Veteran's sleep disorder and sinusitis from an appropriate physician.  The claims file, to include any relevant documents in Virtual VA and VBMS, should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

As to each disability, is it at least as likely as not (50 percent probability or more) that it is etiologically related to any of his periods of active military service?

In providing an answer to the above question, the examiner should acknowledge and comment on the service treatment records that show complaints and treatment for an upper respiratory infection in February 1976, a cold in January 1991, a history of sinus problems in December 1990, and sinusitis in April 1991 and May 1991.

In providing an answer to the above question, the examiner should also acknowledge and comment on the Veteran's credible reports of symptoms in-service and since that time.  

In this regard, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorders as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

5.  Also, obtain opinions as to the diagnoses and origins of the Veteran's chronic disabilities manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and an eye disorder from appropriate physician.  The claims file, to include any relevant documents in Virtual VA and VBMS, should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran as well as after all needed testing, the examiner should provide answers to the following questions:

(a) Does the Veteran have a chronic disability manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and/or an eye disorder and, if so, what are all of his diagnoses?

(b) As to each diagnosed disability manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and/or an eye disorder, is it at least as likely as not (50 percent probability or more) that it is etiologically related to any of his periods of active military service?

(c) As to any diagnosed disability manifested by dizziness, is it at least as likely as not (50 percent probability or more) that it is caused or aggravated by sinusitis?

(d) If the Veteran does not have a diagnosis of a chronic disability manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and/or an eye disorder, is it at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by foot burning, muscle pain, joint pain, fatigue, dizzy spells, and/or an eye disorder as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner should acknowledge and comment on the service treatment record dated in February 1976 that shows complaints and treatment for dizziness.

In providing answers to the above questions, the examiner should also acknowledge and comment on the Veteran's credible reports of symptoms in-service and since that time.  

In this regard, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorders as the basis for any opinion provided because doing so would render the opinion inadequate.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

6.  Also, obtain opinions as to the etiology of the Veteran's headaches from an appropriate physician.  The claims file, to include any relevant documents in Virtual VA and VBMS, should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's tension headaches are etiologically related to any of his periods of active military service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's tension headaches are caused or aggravated by a service connected disability including his cervical spine disability?

In providing answers to the above questions, the examiner should acknowledge and comment on the service treatment records that show complaints and treatment for headaches in October 1977 as well as the opinion by the April 1992 VA examiner that they were caused by his cervical spine disability.  

In providing answers to the above questions, the examiner should also acknowledge and comment on the Veteran's credible reports of symptoms in-service and since that time.  

In this regard, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorders as the basis for any opinion provided because doing so would render the opinion inadequate.

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

7.  Also, provide the Veteran with an orthopedic examination by an appropriate physician to ascertain the current severity of his service-connected right shoulder disability and cervical spine disability.  The claims file, to include any relevant documents in Virtual VA and VBMS, should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, electromyography (EMG), and a nerve conduction study if needed, must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  The examiner should conduct complete range of motion studies with specific findings as to flexion, extension, rotation, and/or side to side bending and note at what degree of motion pain exists, if any.

b.  The examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion, extension, rotation, and/or side to side bending.

c.  As to the cervical spine disability, the examiner should also provide an opinion as to the number of weeks of incapacitating episodes during each 12 month period during the pendency of the appeal, if any.

d.  As to the cervical spine disability, the examiner should also provide an opinion as to whether it causes any neurological impairment in either upper extremity and, if so, the nerve involved and the severity of the impairment.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorders (i.e., pain, swelling, lost motion, etc.) even when his treatment records are negative for symptoms. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

8.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence including the laws and regulations governing secondary service connection under 38 C.F.R. § 3.310 and undiagnosed illness claims under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


